Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-6 and 8 have been cancelled; Claims 7, 9, and 14-16 has been amended; and Claims 7 and 9-16 remain for examination, wherein claims 7 and 14 are independent claims.

Status of the Previous Rejections
Previous objection of Claims 7, 9, and 14-15 because informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 12/23/2021.
Previous objection of Claims 7-16 under 35 U.S.C. 103 as being unpatentable over Hirakami et al (US-PG-pub 2012/027618 A1, listed in IDS filed on 12/16/2020, thereafter PG’618) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 12/23/2021.

Reason for Allowance
Claims 7 and 9-16 are allowed.  
Regarding the instant independent claim 7, it is noted that the recorded prior arts do not specify the bolt and manufacturing process with claimed surface carbon distribution and alloy composition as claimed in the instant claim. Claims 9-16 depend on claim 7, they are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734